Exhibit 10.1

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated,
supplemented or modified from time to time, this “Security Agreement”) is
entered into as of May 22, 2020, by and among each of the undersigned identified
on the signature pages hereto as Grantors (together with any other entity that
may become a party hereto as provided herein, each a “Grantor”, and
collectively, the “Grantors”), and UMB Bank, N.A., in its capacity as collateral
agent (in such capacity, together with any successors and assigns in such
capacity, the “Collateral Agent”) for the benefit of the Parity Lien Secured
Parties.

PRELIMINARY STATEMENTS

A.    Contemporaneously with the execution and delivery hereof, Centennial
Resource Production, LLC, a Delaware limited liability company (the “Company”),
and the other Grantors, are entering into (i) that certain Indenture, with UMB
Bank, N.A., as trustee (in such capacity, together with any successors and
assigns in such capacity, the “Trustee”) (as the same may from time to time, be
amended, restated, replaced, modified or supplemented, the “Indenture”), and
(ii) that certain Second Lien Collateral Agency Agreement, dated as of May 22,
2020, with the Trustee, the other Parity Lien Representatives from time to time
party thereto and the Collateral Agent (as the same may from time to time, be
amended, restated, replaced, modified or supplemented, the “Collateral Agency
Agreement”).

B.    Each Guarantor has, pursuant to one or more supplemental indentures,
unconditionally guaranteed on a secured basis the obligations under the
Indenture.

C.    This Security Agreement is given by each Grantor in favor of the
Collateral Agent for the ratable benefit of the Parity Lien Secured Parties to
secure the payment and performance in full when due of the Parity Lien
Obligations.

D.    Each Grantor has determined that valuable benefits will be derived by it
as a result of the Indenture and other Notes Documents and their obligations
under the other Parity Lien Documents and each is, therefore, willing to enter
into this Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Parity Lien
Secured Parties, hereby act and agree as follows:

ARTICLE I

DEFINITIONS

1.1.    Terms Defined in Collateral Agency Agreement and Indenture. All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Collateral Agency Agreement or, if not defined
therein, in the Indenture.

1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement, the Collateral Agency Agreement or the
Indenture are used herein as defined in the UCC.



--------------------------------------------------------------------------------

1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph hereto
and in the Preliminary Statements, the following terms shall have the following
meanings:

“Account Debtor” means a Person who is obligated on an Account.

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Amendment” shall have the meaning set forth in Section 4.4 hereof.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“As-extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Grantor under all written contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of the Grantors
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing contracts; (b) for any damages arising out of or for breach or default
under or in connection with any of the foregoing contracts; (c) to all other
amounts from time to time paid or payable under or in connection with any of the
foregoing contracts; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges thereunder.

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex 1 hereto.

“Chattel Paper” and “Electronic Chattel Paper” shall have the meanings set forth
in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Account” means any Deposit Account under the sole dominion and
control of the Collateral Agent established by the Collateral Agent as provided
in Section 7.1.

“Commercial Tort Claim” means a commercial tort claim (as that term is defined
in Article 9 of the UCC).

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

“Commodity Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among the Company or any
Guarantor, a commodity intermediary holding the Company’s or such Guarantor’s
assets, including funds and commodity contracts, and the Collateral Agent with
respect to collection and control of all deposits, commodity contracts and other
balances held in a Commodity Account maintained by the Company or any Guarantor
with such commodity intermediary.



--------------------------------------------------------------------------------

“Control Agreement” means a Deposit Account Control Agreement, a Securities
Account Control Agreement or a Commodity Account Control Agreement, as context
may require.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; and (c) all rights corresponding to any of the foregoing throughout
the world.

“De Minimis Accounts” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the balance in each such account, individually,
does not exceed $1,000,000 at any time and the aggregate balance of all such
Deposit Accounts, Commodity Accounts and Securities Accounts does not at any
time exceed $3,000,000, (b) any Deposit Account that is a zero balance account
or a Deposit Account for which the balance of such Deposit Account is
transferred at the end of each date to a Deposit Account that is not a De
Minimis Account, and (c) any other Deposit Accounts exclusively used for trust,
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any employees of the Grantors or any of their subsidiaries.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, among the Company or any Guarantor, a
banking institution holding the Company’s or such Guarantor’s funds, and the
Collateral Agent with respect to collection and control of all deposits and
balances held in a Deposit Account maintained by the Company or any Guarantor
with such banking institution.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Effective Date” means (a) with respect to Company and each other Grantor party
hereto on the date hereof, the “Issue Date” as defined in the Indenture, and
(b) with respect to each other Grantor, the “Effective Date” as defined in the
Assumption Agreement or Parent Joinder Agreement, as applicable, by means of
which such Grantor becomes a party hereto.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Assets” means:

(a)    any motor vehicle in which a lien can only be perfected by action with
respect to a certificate of title;

(b)    any As-extracted Collateral or Fixtures;

(c)    any Patents, Copyrights, Trademarks or Licenses; and

(d)    any contract, license, agreement, instrument or other document to the
extent that the grant of a security interest therein is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to a right on the part of the parties thereto other than any Grantor to
terminate (or materially modify) or requires any consent not obtained under, any
such



--------------------------------------------------------------------------------

contract, license, agreement, instrument or other document, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law;

provided, however, that “Excluded Assets” shall (1) not include any right to
receive proceeds from the sale or other disposition of Excluded Assets or any
proceeds, substitutions or replacements of Excluded Assets (unless such
proceeds, substitutions or replacements would constitute Excluded Assets) and
(2) with respect to the exclusions set forth in clause (d) above, not be
construed to limit, impair or otherwise affect the Collateral Agent’s continuing
security interests in the Company’s or any Grantor’s rights to or interests of
the Company or any Grantor in (x) monies due or to become due under any such
contract, license, agreement, instrument or other document (to the extent not
prohibited by such contract, license, agreement, instrument or other document
and applicable law), or (y) any proceeds from the sale, license, lease or other
disposition of any such contract, license, agreement, instrument or other
document. References in this Security Agreement to Collateral and to Goods,
Equipment, Investment Property, and other categories or types of Collateral do
not include Excluded Assets. Notwithstanding the exclusion of As-extracted
Collateral and Fixtures from the Collateral under this Security Agreement,
however, the Grantors intend to grant security interests to the Collateral Agent
in certain As-extracted Collateral and Fixtures under various deeds of trust and
mortgages, and the exclusion of As-extracted Collateral and Fixtures as
Collateral hereunder shall have no effect upon any such grant of a security
interest therein under any such deed of trust or mortgage in favor of the
Collateral Agent.

“Excluded Payments” shall have the meaning set forth in Section 4.6(b)(iii)
hereof.

“Exhibit” refers to a specific exhibit to this Security Agreement (unless
another document is specifically referenced) as from time to time supplemented
by any Assumption Agreements or Parent Joinder Agreement, as applicable.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intercreditor Agreement” means the Intercreditor Agreement among the Collateral
Agent, the Trustee, the Priority Lien Collateral Agent, the Company, the other
Grantors and the other parties from time to time party thereto, dated as of the
date hereof, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest as a licensor in and to any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks.

“Parent Joinder Agreement” means a Parent Joinder Agreement substantially in the
form of Annex 2 hereto.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest (other than as a licensee) in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; and (d) all rights corresponding to any of the
foregoing throughout the world.

“Pledged Equity” means all Equity Interests owned by any of the Grantors that
constitute Collateral hereunder, whether or not evidenced by certificates
physically delivered to the Collateral Agent pursuant to this Security
Agreement.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Equity or other Collateral, collections thereon or distributions or
payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among the Company or any
Guarantor, a securities intermediary holding the Company’s or such Guarantor’s
assets, including funds and securities, or an issuer of Securities, and the
Collateral Agent with respect to collection and control of all deposits,
securities and other balances held in a Securities Account maintained by the
Company or any Guarantor with such securities intermediary.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest (other than as a licensee) in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing;
(c) all renewals of the foregoing; and (d) all rights corresponding to any of
the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Parity Lien
Secured Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.4.    Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Collateral Agent pursuant to this Security Agreement
are expressly subject and subordinate to the liens and security interests
granted in favor of the Priority Lien Secured Parties (as defined in the
Intercreditor Agreement), including liens and security interests granted to
JPMorgan Chase Bank, National Association, as administrative agent, pursuant to
or in connection with the Second Amended and Restated Credit Agreement, dated as
of May 4, 2018, by and among the Company, the guarantors party thereto, JPMorgan
Chase Bank, National Association, as administrative agent, and the lenders party
thereto, and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

(b)    Notwithstanding anything to the contrary in this Security Agreement,
prior to the Discharge of Priority Lien Obligations (as defined in the
Intercreditor Agreement), any obligation of the Grantors in this Security
Agreement that requires delivery of Collateral to, possession or control of
Collateral with, the pledge, assignment, endorsement or transfer of Collateral
to or the registration of Collateral in the name of, the Collateral Agent shall
be deemed complied with and satisfied if such delivery of Collateral is made to,
such possession or control of Collateral is with, or such Collateral be
assigned, endorsed or transferred to or registered in the name of, the Priority
Lien Collateral Agent; provided that, notwithstanding the foregoing, nothing
contained in this Section 1.4(b) shall limit or otherwise adversely affect the
grant of a lien on or a security interest in any Collateral under Article II of
this Security Agreement. Prior to the Discharge of the Priority Lien
Obligations, to the extent that any covenants, representations or warranties set
forth in this Security Agreement are untrue or incorrect solely as a result of
the delivery to, or grant of possession or control to, the Priority Lien
Collateral Agent in accordance with the Intercreditor Agreement, such covenant,
representation or warranty shall be deemed not to be untrue or incorrect for
purposes of this Agreement.

(c)    Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent pursuant to this Security Agreement
shall be a second lien



--------------------------------------------------------------------------------

on and security interest in the Collateral junior only to the Priority Liens and
any other Permitted Prior Liens and such lien and security interest and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Parity Lien Secured Parties, a
security interest in all of its right, title and interest in, to and under all
of the following items, categories and types of personal property, whether now
owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located (all of which will be collectively referred to as the
“Collateral”), including:

(i)    all Accounts;

(ii)    all Chattel Paper;

(iii)    all Documents;

(iv)    all Equipment;

(v)    all General Intangibles;

(vi)    all Goods (other than consumer goods);

(vii)    all Instruments;

(viii)    all Inventory;

(ix)    all Investment Property;

(x)    all cash in possession of the Collateral Agent (or the Priority Lien
Collateral Agent in accordance with the Intercreditor Agreement);

(xi)    all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xii)    all Deposit Accounts;

(xiii)    all Commercial Tort Claims listed on Exhibit G hereto;

(xiv)    all Securities Accounts;

(xv)    all Commodity Accounts;

(xvi)    all Assigned Contracts and all Hedge Agreements;



--------------------------------------------------------------------------------

(xvii)    and all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Parity Lien
Obligations; provided, however, that “Collateral” shall not include any Excluded
Assets (except to the extent such Excluded Assets are subject to a Priority Lien
generally in favor of the Priority Lien Secured Parties); and provided further,
that if and when any property shall cease to be an Excluded Asset, such property
shall be deemed at all times from and after such date to constitute Collateral.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Subject in all respects to the Intercreditor Agreement, each Grantor represents
and warrants to the Collateral Agent and the Parity Lien Secured Parties that:

3.1.    Title, Perfection and Priority. The representations and warranties of
the Grantors in the Indenture concerning each Grantor, this Security Agreement,
and the Collateral are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties are true and
correct in all material respects as of such specified earlier date. Subject to
the Intercreditor Agreement, when financing statements have been filed in the
appropriate offices against each Grantor in the locations listed on Exhibit E,
the Collateral Agent will have a validly perfected second priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by the filing of financing statements, subject only to Permitted
Liens.

3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3.    Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A.

3.4.    Deposit Accounts, Commodity Accounts and Securities Accounts. All of
such Grantor’s Deposit Accounts, Commodity Accounts and Securities Accounts as
of the Effective Date are listed on Exhibit B.

3.5.    Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of organization
as of the Effective Date. Except as may be described in Exhibit A or in an
applicable Assumption Agreement or Parent Joinder Agreement, such Grantor has
not, during the past five years prior to its becoming a party hereto, had any
other name or been a party to any merger or consolidation.



--------------------------------------------------------------------------------

3.6.    Letter-of-Credit Rights and Chattel Paper on Effective Date. Exhibit C
lists all Letter-of- Credit Rights and Chattel Paper owned by such Grantor as of
the Effective Date, if any, with a value in excess of $1,000,000. Subject to the
Intercreditor Agreement, all action by such Grantor necessary or desirable to
protect and perfect the Collateral Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken and the aggregate value
of all Letter-of-Credit Rights and all Chattel Paper owned by all Grantors on
the Effective Date for which such actions have not been duly taken does not
exceed $3,000,000.

3.7.    No Financing Statements, Security Agreements. No financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming such Grantor as debtor has been filed or is of record in any
jurisdiction except (a) for financing statements naming the Collateral Agent as
the secured party, (b) financing statements with respect to Liens permitted by
Section 4.1(e), (c) financing statements being terminated concurrently with the
execution hereof, and (d) financing statements filed as a precaution to describe
personal property leased to a Grantor.

3.8.    Pledged Equity.

(a)    Exhibit D sets forth a complete and accurate list of all Pledged Equity
owned by such Grantor as of the Effective Date. Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Equity listed on
Exhibit D as being owned by it, free and clear of any Liens except for Permitted
Liens. Such Grantor further represents and warrants that (i) all Pledged Equity
owned by it is duly authorized and validly issued and, if such Pledged Equity is
stock in a corporation, is fully paid and non-assessable, (ii) with respect to
any certificates delivered to the Collateral Agent (or the Priority Lien
Collateral Agent pursuant to the Intercreditor Agreement) representing Pledged
Equity, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Collateral Agent so that
the Collateral Agent may take steps to perfect its security interest therein as
a General Intangible, and (iii) all such Pledged Equity held by a securities
intermediary is covered by a Securities Account Control Agreement.

(b)    In addition, except for any that have been obtained, as of the Effective
Date, no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Equity pursuant to this Security
Agreement or for the execution, delivery and performance of this Security
Agreement by such Grantor.

(c)    Except as set forth in Exhibit D, as of the Effective Date such Grantor
owns 100% of the issued and outstanding Equity Interests in each issuer that has
issued Pledged Equity to such Grantor.

3.9.    Instruments, Securities and Documents. Exhibit D lists all Instruments,
Securities (other than Equity Interests) and Documents constituting or
evidencing Collateral owned by such Grantor as of the Effective Date, if any,
that such Grantor is required to deliver to the Collateral Agent (or the
Priority Lien Collateral Agent pursuant to the Intercreditor Agreement) pursuant
to Section 4.4 hereof.



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Subject in all respects to the provisions of the Intercreditor Agreement, from
the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1.    General.

(a)    Access to Records. Subject to the Intercreditor Agreement, such Grantor
will comply with Company’s covenants contained in Section 7.02 of the Indenture
concerning maintenance of books and records and provision of access to such
records and the Collateral to the Collateral Agent.

(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file financing statements and other
documents describing the Collateral in order to perfect the security interests
created hereby. Each Grantor hereby agrees to deliver or file such financing
statements, and to take such other actions, as may from time to time be
reasonably requested by the Collateral Agent in order to maintain the perfection
and priority described in Section 3.1 and, if applicable and subject to the
limitations herein, Control of, the Collateral owned by such Grantor. Any
financing statement filed by the Collateral Agent may be filed in any filing
office in any UCC jurisdiction and may (i) describe such Grantor’s Collateral
(1) as all assets of the Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (2) by any other description
which reasonably approximates the description contained in this Security
Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office’s acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information to the Collateral Agent promptly upon reasonable request.

(c)    Further Assurances. Such Grantor will, if so reasonably requested by the
Collateral Agent, furnish to the Collateral Agent, as often as the Collateral
Agent reasonably requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Collateral Agent may reasonably request,
all in such detail as the Collateral Agent may reasonably specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Collateral Agent in its Collateral and the priority thereof against any Lien not
expressly permitted hereunder.

(d)    Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it in violation of Section 4.16 of the
Indenture.

(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.



--------------------------------------------------------------------------------

(f)    Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for (i) financing statements naming the
Collateral Agent as the secured party, (ii) financing statements with respect to
Liens permitted by Section 4.1(e), and (iii) financing statements filed as a
precaution to describe personal property leased to a Grantor. Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
naming the Collateral Agent as secured party without the prior written consent
of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

4.2.    Electronic Chattel Paper. Subject to the Intercreditor Agreement, upon
request by the Collateral Agent (acting in accordance with the Collateral Agency
Agreement), such Grantor shall take all steps necessary to grant the Collateral
Agent Control of such Grantor’s electronic chattel paper in accordance with the
UCC and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act to the extent necessary to ensure that the aggregate value of all electronic
chattel paper of all Grantors for which Control has not been granted to the
Collateral Agent does not exceed $3,000,000.

4.3.    Inventory and Equipment. Each Grantor will perform its obligations with
respect to Inventory and Equipment under the Indenture and under any deed of
trust or mortgage that it grants to Collateral Agent.

4.4.    Delivery of Instruments, Certificated Securities, Chattel Paper and
Documents. Subject to the Intercreditor Agreement, such Grantor will (a) deliver
to the Collateral Agent, (i) immediately upon the Effective Date, the originals
of all Chattel Paper, certificated Securities and other Instruments,
constituting Collateral owned by it on the Effective Date (if any then exist),
and (ii) thereafter, upon request by the Collateral Agent (acting in accordance
with the Collateral Agency Agreement), deliver to the Collateral Agent any such
Chattel Paper and Instruments constituting Collateral, in each case, to the
extent necessary to ensure that the aggregate value of all Chattel Paper and
other Instruments constituting Collateral and owned by the Grantors for which
the originals have not been delivered to the Collateral Agent does not exceed
$3,000,000, (b) upon the request of the Collateral Agent (acting in accordance
with the Collateral Agency Agreement), deliver to the Collateral Agent any
Document evidencing or constituting Collateral as necessary to ensure that the
aggregate value of all Documents constituting Collateral and owned by the
Grantors for which the Documents have not been delivered to the Collateral Agent
does not exceed $3,000,000, (c) following the Effective Date, upon receipt
thereof, deliver to the Collateral Agent any certificated Securities
constituting Collateral to the extent necessary to ensure that the aggregate
value of all certificated Securities constituting Collateral and owned by the
Grantors for which originals have not been delivered to the Collateral Agent
does not exceed $3,000,000, and (d) upon request by the Collateral Agent (acting
in accordance with the Collateral Agency Agreement), deliver to the Collateral
Agent a duly executed amendment to this Security Agreement (an “Amendment”),
substantially in the form of Exhibit F hereto, pursuant to which such Grantor
will identify and ratify the pledge of such additional Collateral. Such Grantor
hereby authorizes the Collateral Agent to attach each Amendment to this Security
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.



--------------------------------------------------------------------------------

4.5.    Uncertificated Pledged Equity. Subject to the Intercreditor Agreement,
such Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated Securities or other types of Pledged
Equity not represented by certificates owned by it with a value of $1,000,000 or
more to mark their books and records with respect thereto to reflect the Lien of
the Collateral Agent granted pursuant to this Security Agreement. With respect
to any Pledged Equity owned by it, such Grantor will, upon request by the
Collateral Agent, cause (a) the issuers of uncertificated Securities which are
Pledged Equity and (b) any securities intermediary which is the holder of any
such Pledged Equity, to cause the Collateral Agent to have and retain Control
over such Pledged Equity. Without limiting the foregoing, such Grantor will,
with respect to any such Pledged Equity held with a securities intermediary,
cause such securities intermediary to enter into a Securities Account Control
Agreement unless such Pledged Equity is held in a De Minimis Account.

4.6.    Pledged Equity.

(a)    Registration of Pledged Equity. Subject to the Intercreditor Agreement
and the Collateral Agency Agreement, after an Event of Default has occurred and
is continuing, such Grantor will permit any registerable Pledged Equity owned by
it to be registered in the name of the Collateral Agent or its nominee at any
time.

(b)    Exercise of Rights in Pledged Equity.

(i)    Subject to clause (ii) below, such Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Equity owned
by it for all purposes not inconsistent with this Security Agreement, the
Indenture or any other Note Document; provided however, that no vote or other
right shall be exercised or action taken which would have the effect of
impairing the rights of the Collateral Agent in respect of such Pledged Equity.

(ii)    Subject to the Intercreditor Agreement, such Grantor will permit the
Collateral Agent or its nominee at any time during the continuance of an Event
of Default to exercise all voting rights or other rights relating to the Pledged
Equity owned by it, including, without limitation, exchange, subscription or any
other rights, privileges, or options pertaining to any Equity Interest or
Investment Property constituting such Pledged Equity as if it were the absolute
owner thereof.

(iii)    Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Equity owned by
it to the extent not in violation of the Indenture; provided that, subject to
the Intercreditor Agreement, to the extent, if any, that any Pledged Equity is
issued by a Person other than the Company or any Guarantor, the following
distributions and payments (collectively referred to as the “Excluded Payments”)
shall be delivered to the Collateral Agent as and to the extent required in the
following subsection (iv): (A) dividends and interest paid or payable other than
in cash in



--------------------------------------------------------------------------------

respect of such Pledged Equity, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any such
Pledged Equity; (B) dividends and other distributions paid or payable in cash in
respect of such Pledged Equity in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Equity; provided however, that until actually paid, all rights
to such distributions shall remain subject to the Lien created by this Security
Agreement; and

(iv)    Subject to the Intercreditor Agreement, all Excluded Payments, whenever
paid or made, shall be delivered to the Collateral Agent to hold as Pledged
Equity and shall, if received by such Grantor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Grantor, and be forthwith delivered to the Collateral Agent as Pledged
Equity in the same form as so received (with any necessary endorsement).

(c)    Securities. No Grantor shall permit any Equity Interest which is included
within the Collateral at any time to constitute a Security or permit the issuer
of any such Equity Interest to take any action to have such interests treated as
a Security unless (i) all certificates or other documents constituting such
Security have been delivered to the Collateral Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the Collateral Agent (or such other party as provided for in the
Intercreditor Agreement) has entered into a Securities Account Control Agreement
with the issuer of such Security or with a securities intermediary relating to
such Security.

4.7.    Commercial Tort Claims. Such Grantor shall promptly notify the
Collateral Agent of any commercial tort claim (as defined in the UCC) acquired
by it that is the subject of pending litigation and that could reasonably be
expected to result in a judgment or settlement in such Grantor’s favor in excess
of $3,000,000 and, upon request by the Collateral Agent (acting in accordance
with the Collateral Agency Agreement) and subject to the Intercreditor
Agreement, such Grantor shall enter into an Amendment substantially in the form
of Exhibit F hereto, granting to Collateral Agent a security interest in such
Commercial Tort Claim.

4.8.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a face amount in excess of $1,000,000, it shall
promptly notify the Collateral Agent thereof and, if requested to do so by the
Collateral Agent (acting in accordance with the Collateral Agency Agreement) to
the Intercreditor Agreement and Collateral Agency Agreement, make reasonable
commercial efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of the related Letter-of-Credit Rights to the Collateral Agent
and (ii) agree to direct all payments thereunder to a Deposit Account subject to
a Deposit Account Control Agreement, all in form and substance reasonably
satisfactory to the Collateral Agent.

4.9.    Control Agreements. For each Deposit Account, Securities Account and
Commodity Account (other than De Minimis Accounts) that such Grantor at any time
maintains, such Grantor will, substantially contemporaneously with the opening
of such Deposit Account, Securities Account or Commodity Account (other than De
Minimis Accounts), pursuant to a Control Agreement in form and substance
satisfactory to the Collateral Agent, cause the depository bank that maintains
such Deposit Account, securities intermediary that maintains such Securities



--------------------------------------------------------------------------------

Account, or commodities intermediary that maintains such Commodity Account, as
applicable, to agree to comply at any time with instructions from the Collateral
Agent (or such other party as provided for in the Intercreditor Agreement) to
such depository bank, securities intermediary or commodities intermediary
directing the disposition of funds from time to time credited to such Deposit
Account, Securities Account or Commodity Account, without further consent of
such Grantor, or take such other action as the Collateral Agent (or such other
party) may approve in order to perfect the Collateral Agent’s security interest
in such Deposit Account, Securities Account or Commodity Account.
Notwithstanding the foregoing or the terms of any Control Agreement, unless an
Event of Default is continuing the Collateral Agent will not enforce the terms
of any Control Agreement in order to take possession of, or prevent or limit the
ability of any Grantor to direct the disposition of, the funds and other assets
held in any Deposit Account, Securities Account or Commodity Account.
Notwithstanding the foregoing, provided that the relevant Grantor shall have
used its commercially reasonable efforts for a period of at least 90 days
following the applicable date to enter into control agreements in favor of the
Collateral Agent in respect to any such Deposit Accounts, Securities Accounts
and Commodities Accounts (other than De Minimis Accounts), such Grantor shall be
relieved of any further obligation to deliver control agreements so long as the
Priority Lien Representative or agents or bailees of the Priority Lien
Representative maintains a perfected second priority lien (subject to
Intercreditor Agreement) for the benefit of the Parity Lien Secured Parties
through control of such Deposit Accounts, Securities Accounts and Commodities
Accounts pursuant to a control agreement.

4.10.    Change of Name or Location; etc. Such Grantor shall furnish to the
Collateral Agent prompt written notice (and in any event not less than five
(5) days prior thereto (or such lesser time period as may be reasonably
acceptable to the Collateral Agent) in the case of any change of name or
jurisdiction or organization) of any change in such Grantor’s (i) corporate
name, (ii) corporate structure, (iii) jurisdiction of organization or
organizational identification number, and (iv) federal taxpayer identification
number.

4.11.    Additional Grantors.

(a)    Each Grantor agrees to cause each of its Subsidiaries that is required to
become a party to this Security Agreement pursuant to Section 4.11 of the
Indenture to become a Grantor for all purposes of this Security Agreement by
executing and delivering an Assumption Agreement substantially in the form of
Annex 1 hereto.

(b)    Without limiting any other provisions of the Notes Documents, promptly
following the acquisition by any Person of one hundred percent (100%) of the
outstanding Equity Interests in the Company, the Company will give notice of
such event to the Collateral Agent and the Company will cause such Person to
(i) become a Guarantor by executing and delivering a supplemental indenture in
substantially the form specified in the Indenture and delivering an Opinion of
Counsel to the Trustee if required by the Indenture and (ii) become a party to
this Security Agreement by executing and delivering a Parent Joinder Agreement
substantially in the form of Annex 2 hereto to the Collateral Agent. In
connection with the foregoing, the Parent will (i) deliver the original stock
certificates, if any, evidencing its Equity Interests in the Company, together
with an appropriate undated stock power for each certificate duly executed in
blank by Parent and (ii) execute and deliver such other additional closing
documents, certificates and legal opinions as were provided by the Parent on the
Issue Date.



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1.    Remedies. During the continuation of an Event of Default, subject in all
respects to the provisions of the Collateral Agency Agreement and the
Intercreditor Agreement:

(a)    the Collateral Agent may exercise any or all of the following rights and
remedies to the fullest extent permitted under applicable law:

(i)    those rights and remedies provided in this Security Agreement, the
Indenture, or any other Note Document; provided that, this Section 5.1(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Parity Lien Secured Parties prior to an Event of Default;

(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii)    the right to give notice of sole control or any other instruction under
any Control Agreement and take any action therein with respect to such
Collateral, and the right to endorse and collect any cash proceeds of the
Collateral;

(iv)    without notice, demand or advertisement of any kind to any Grantor or
any other Person (except as specifically provided in Section 8.1 or elsewhere
herein or in the UCC), the right to enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process), the
right to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or
realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
or elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, and upon such other terms as are commercially reasonable;

(v)    concurrently with written notice to the applicable Grantor, the right to
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Equity, to exchange certificates or instruments representing
or evidencing Pledged Equity for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends and other
distributions made thereon and to otherwise act with respect to the Pledged
Equity as though the Collateral Agent was the outright owner thereof; and

(vi)    the right to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder).

(b)    The Collateral Agent, on behalf of the Parity Lien Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.



--------------------------------------------------------------------------------

(c)    Upon any such public sale or sales or any such private sale or sales, the
Collateral Agent shall have the right, to the extent permitted by law, to
purchase for the benefit of the Collateral Agent and the Parity Lien Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d)    Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right, as
provided under applicable law, to hold or use Collateral, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving or
protecting the Collateral or its value, enforcing this Security Agreement or
perfecting and maintaining the perfection and priority of the Collateral Agent’s
security interest in the Collateral. The Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and Parity Lien Secured Parties), with respect to such
appointment.

(e)    Notwithstanding the foregoing, neither the Collateral Agent nor any
Parity Lien Secured Party shall be required to (i) make any demand upon, or
pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Parity Lien Obligations or to pursue or exhaust any of their
rights or remedies with respect to any Collateral therefor or any direct or
indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of the
Parity Lien Obligations or to resort to the Collateral or any such guarantee in
any particular order, or (iii) effect a public sale of any Collateral.

(f)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Equity and may be compelled to resort to
one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit any Grantor or the issuer of the Pledged Equity to register
such securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.

5.2.    Grantor’s Obligations Upon Default. Subject to the provisions of the
Collateral Agency Agreement and the Intercreditor Agreement, upon the request of
the Collateral Agent during the continuance of an Event of Default, each Grantor
will:

(a)    assemble and make available to the Collateral Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Collateral Agent, whether at a Grantor’s premises or elsewhere;
and

 

16



--------------------------------------------------------------------------------

(b)    permit the Collateral Agent, by the Collateral Agent’s representatives
and agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.

5.3.    Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Parity Lien Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense, during the
continuance of an Event of Default, any intellectual property rights now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1.    Account Verification and Collection. During the continuation of an Event
of Default, subject to the Collateral Agency Agreement and the Intercreditor
Agreement, the Collateral Agent shall have the right at any time at the
Grantors’ expense to (a) verify the validity, amount or any other material
information relating to any Accounts, including verification with the relevant
Account Debtors, and (b) enforce collection of any such Accounts and to adjust,
settle or compromise the amount of payment thereof, in each case to the full
extent permitted by applicable law.

6.2.    Authorization for Parity Lien Secured Party to Take Certain Action.

(a)    Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time and appoints the Collateral Agent as its attorney in fact to
do all acts and things necessary or desirable in the Collateral Agent’s sole
discretion to preserve and protect the Collateral and perfect and maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral including, without limitation, to endorse and collect any cash
proceeds of the Collateral, and to contact and enter into one or more agreements
with the issuers of uncertificated securities which are Pledged Equity or with
securities intermediaries holding Pledged Equity as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Equity;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Security Agreement, the Indenture or under any other Note
Document.

(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and Parity Lien Secured Parties, under this Section 6.2 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any Parity Lien Secured Party to exercise
any such powers. The Collateral Agent agrees that it shall not exercise any
power or authority granted to it under this Section 6.2 unless an Event of
Default has occurred and is continuing.

 

17



--------------------------------------------------------------------------------

6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT TO TAKE THOSE ACTIONS WITH
RESPECT TO ITS PLEDGED EQUITY THAT ARE DESCRIBED IN SECTION 4.6(b)(ii),
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION
TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED EQUITY, THE
APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE
THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH
A HOLDER OF SUCH PLEDGED EQUITY WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED EQUITY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH PLEDGED EQUITY OR ANY OFFICER OR AGENT THEREOF).
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT MAY EXERCISE THE RIGHTS AND
POWERS PROVIDED IN THIS SECTION 6.3 ONLY DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.

6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY PARITY LIEN
SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF RECEIVABLES AND OTHER

COLLATERAL PROCEEDS

7.1.    Collection and Application of Receivables and Other Collateral Proceeds.
The Collateral Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Collateral Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default
(but not at any other time). If required by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any

 

18



--------------------------------------------------------------------------------

Proceeds constituting collections of such Receivables, when collected by such
Grantor, (i) shall be forthwith (and, in any event, within two Business Days) be
deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to the Collateral Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Parity Lien Secured
Parties only as provided below in this Section, and (ii) until so turned over,
shall be held by such Grantor in trust for the Parity Lien Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit. All Proceeds
constituting collections of Receivables while held by the Collateral Account
bank (or by any Grantor in trust for the benefit of the Parity Lien Secured
Parties) shall continue to be collateral security for the Parity Lien
Obligations of the applicable Grantor and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default has
occurred and is continuing, at the Collateral Agent’s election, the Collateral
Agent may apply all or any part of the funds on deposit in the Collateral
Account established by the relevant Grantor to the payment of the Parity Lien
Obligations of such Grantor then due and owing, such application to be made as
set forth below in this Section. In addition to the rights of the Parity Lien
Secured Parties specified above with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all Proceeds of Collateral
received by any Grantor consisting of cash, checks and other near cash items
shall be held by such Grantor in trust for the Parity Lien Secured Parties
segregated from other funds of such Grantor, and shall, at the request of the
Collateral Agent, forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly endorsed by
such Grantor to the Collateral Agent, if required). All Proceeds received by the
Collateral Agent hereunder shall be held by the Collateral Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Parity Lien Secured Parties) shall continue to be held as collateral
security for all the Parity Lien Obligations and shall not constitute payment
thereof until applied as provided below in this Section. At any time after the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s election, the Collateral Agent may apply all or any part of Proceeds of
any Grantor held in any Collateral Account in payment of the Parity Lien
Obligations of such Grantor in such order as the Collateral Agent may elect in
compliance with the Note Documents, and any part of such funds which the
Collateral Agent elects not so to apply and deems not required as collateral
security for such Parity Lien Obligations shall be paid over from time to time
by the Collateral Agent to the Company or to whomsoever may be lawfully entitled
to receive the same. Any balance of such Proceeds remaining after the Parity
Lien Obligations shall have been paid in full shall be paid over to the Company
or to whomsoever may be lawfully entitled to receive the same.

ARTICLE VIII

GENERAL PROVISIONS

8.1.    Waivers. As provided in Section 9-612 of the UCC adopted in the State of
New York, any notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made shall be deemed sent within a reasonable time if sent to the
Grantors, addressed as set forth in Article IX, after the occurrence of an Event
of Default and at least ten days prior to (i) the date of any such public sale
or (ii) the time after which any such private sale or other disposition may be
made. To the extent it may lawfully

 

19



--------------------------------------------------------------------------------

do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Parity Lien Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or under the power of sale conferred by
this Security Agreement, or applicable law. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Security Agreement or any Collateral.

8.2.    Limitation on Collateral Agent’s and any Parity Lien Secured Party’s
Duty with Respect to the Collateral. The Collateral Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Collateral Agent and each Parity Lien Secured Party shall use reasonable care
with respect to the Collateral in its possession or under its control. Neither
the Collateral Agent nor any Parity Lien Secured Party shall have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Collateral Agent or such Parity Lien
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.

8.3.    Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

8.4.    Parity Lien Secured Party Performance of Debtor Obligations. Without
having any obligation to do so, the Collateral Agent may during the continuance
of an Event of Default perform or pay any obligation which any Grantor has
agreed to perform or pay in this Security Agreement and the Grantors shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 8.4. The Grantors’ obligation to reimburse the
Collateral Agent pursuant to the preceding sentence shall be included in the
Parity Lien Obligations and payable on demand.

8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to the Collateral Agent and the Parity Lien Secured Parties,
that the Collateral Agent and Parity Lien Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees that the
covenants of the Grantors contained herein shall be specifically enforceable
against the Grantors.

 

20



--------------------------------------------------------------------------------

8.6.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Parity Lien Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Collateral Agent with the concurrence or at the direction
of the Parity Lien Secured Parties to the extent required under the Collateral
Agency Agreement and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Collateral Agent
and the Parity Lien Secured Parties until the Parity Lien Obligations have been
paid in full.

8.7.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.8.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Parity Lien
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Parity Lien Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Parity Lien Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

8.9.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Parity Lien Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Collateral Agent. No
sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Parity Lien Obligations or any portion thereof or
interest therein shall in any manner impair the Lien granted to the Collateral
Agent, for the benefit of the Collateral Agent and the Parity Lien Secured
Parties, hereunder.

 

21



--------------------------------------------------------------------------------

8.10.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.11.    Expenses. The Grantors shall reimburse the Collateral Agent for all
reasonable out-of-pocket expenses (including reasonable attorneys’, auditors’
and accountants’ fees) paid or incurred by the Collateral Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement, in each case upon and pursuant to the
terms set forth in Section 7.8 of the Collateral Agency Agreement. All
reasonable costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

8.12.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

8.13.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Parity Lien
Obligations outstanding) until the termination hereof as provided in the
Collateral Agency Agreement.

8.14.    Entire Agreement. This Security Agreement, the Indenture, and the other
Note Documents embody the entire agreement and understanding between the
Grantors and the Collateral Agent relating to the Collateral and supersede all
prior agreements and understandings between the Grantors and the Collateral
Agent relating to the Collateral.

8.15.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.16.    CONSENT TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS SECURITY AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

22



--------------------------------------------------------------------------------

8.17.    WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER NOTE
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.18.    Indemnity. Section 7.9 of the Collateral Agency Agreement is hereby
incorporated by reference mutatis mutandis, as if stated verbatim herein as
agreements and obligations of each Grantor.

8.19.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of this Security Agreement
by facsimile or other electronic transmission (e.g., pdf) shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

8.20.    Lien Absolute. No Grantor that is a Guarantor shall be released from
its obligations hereunder by reason of:

(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Parity Lien Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Parity Lien Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Parity Lien Obligations;

(b)    any lack of validity or enforceability relating to or against the
Company, any other Grantor or any other guarantor of any of the Parity Lien
Obligations, for any reason related to the Indenture, any other Note Document or
any other agreement or instrument governing or evidencing any Parity Lien
Obligations, or any Laws purporting to prohibit the payment by the Company, any
other Grantor or any other guarantor of the Parity Lien Obligations of the
principal of or interest on the Parity Lien Obligations;

(c)    any modification or amendment of or supplement to the Indenture or any
other Note Document;

(d)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Parity Lien Obligations, or any other amendment
or waiver of or any consent to any departure from the Indenture, any other Note
Document or any other agreement or instrument governing or evidencing any Parity
Lien Obligations, including any increase or decrease in the rate of interest
thereon;

(e)    any change in the corporate existence, structure or ownership of the
Company, any other Grantor or any other guarantor of any of the Parity Lien
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Company, any other Grantor or any other guarantor of
the Parity Lien Obligations, or any of their assets or any resulting release or
discharge of any obligation of the Company, any other Grantor or any other
guarantor or any of the Parity Lien Obligations;

 

23



--------------------------------------------------------------------------------

(f)    any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency thereof purporting to reduce,
amend, restructure or otherwise affect any term of any Note Document or Parity
Lien Obligations;

(g)    any other setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Parity
Lien Obligations, any other Note Document, any other agreement or instrument or
the transactions contemplated thereby which might constitute a legal or
equitable defense available to, or discharge of any Guarantor; or

(h)    any other act or omission to act or delay of any kind by the Company, any
other Grantor, any other guarantor of the Parity Lien Obligations, the
Collateral Agent, any Holder or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder; except in
each case to the extent that any written amendment, settlement, compromise,
waiver or release expressly modifies or terminates the obligations of such
Grantor.

8.21.    Release. Each Grantor that is a Guarantor consents and agrees that the
Collateral Agent may at any time, or from time to time, in compliance with the
Indenture and otherwise in its discretion:

(a)    renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Parity Lien Obligations; and

(b)    exchange, release and/or surrender all or any of the Collateral
(including the Pledged Equity), or any part thereof, by whomsoever deposited,
which is now or may hereafter be held by the Collateral Agent in connection with
all or any of the Parity Lien Obligations; all in such manner and upon such
terms as the Collateral Agent may deem proper, and without notice to or further
assent from any Grantor that is a Guarantor, it being hereby agreed that each
such Guarantor shall be and remain bound upon this Security Agreement,
irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Parity Lien
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Indenture, or any other agreement governing any Parity Lien
Obligations.

ARTICLE IX

NOTICES

9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be given in accordance with Section 12.02 of the
Indenture, with each notice to each Grantor other than the Company being given
in the same manner as notice to the Company under the Indenture, provided that
such notice shall in each case be addressed to such Grantor at its notice
address set forth on Exhibit A.

9.2.    Change in Address for Notices. Each of the Grantors and the Collateral
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.

 

24



--------------------------------------------------------------------------------

ARTICLE X

THE COLLATERAL AGENT

UMB Bank, N.A. has been appointed Collateral Agent for the Parity Lien Secured
Parties hereunder pursuant to the Collateral Agency Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Parity Lien Secured Parties to the
Collateral Agent pursuant to the Collateral Agency Agreement, and that the
Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in such
Collateral Agency Agreement. The Collateral Agent shall be entitled to all
rights, protections and immunities granted it under the Collateral Agency
Agreement in acting hereunder. Any successor Collateral Agent appointed pursuant
to the Collateral Agency Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.

ARTICLE XI

CONSENT TO PLEDGED EQUITY

11.1.    Each Grantor, in its respective capacity as an issuer of Pledged Equity
(in such capacity, an “Issuer”), hereby (a) consents to the grant by each other
Grantor to the Collateral Agent, for the benefit of the Parity Lien Secured
Parties, of a security interest in and lien on all of the Pledged Equity,
(b) represents to the Collateral Agent that it has no rights of setoff or other
claims against any of the Pledged Equity, (c) acknowledges and agrees that it
shall, upon demand by the Collateral Agent, pay to the Collateral Agent, for the
benefit of the Parity Lien Secured Parties, any dividends and distributions due
to any Grantor in accordance with the terms hereof, and (d) consents to the
transfer of such Pledged Equity to the Collateral Agent or its nominee following
an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

11.2.    Each Grantor hereby authorizes and instructs each Issuer to comply with
any instruction received by it from the Collateral Agent in writing that
(a) states that an Event of Default has occurred and (b) is otherwise in
accordance with the terms of this Security Agreement, without any other or
further instructions from such Grantor.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

CENTENNIAL RESOURCE PRODUCTION, LLC,

a Delaware limited liability company

By:  

/s/ George S. Glyphis

Name:   George S. Glyphis Title:   Vice President and Chief Financial Officer
ATLANTIC EXPLORATION, LLC, a Delaware limited liability company By:  

/s/ George S. Glyphis

Name:   George S. Glyphis Title:   Vice President and Chief Financial Officer

CENTENNIAL RESOURCE MANAGEMENT, LLC,

a Delaware limited liability company

By:  

/s/ George S. Glyphis

Name:   George S. Glyphis Title:   Vice President and Chief Financial Officer

CENTENNIAL RESOURCE DEVELOPMENT, INC.,

a Delaware corporation

By:  

/s/ George S. Glyphis

Name:   George S. Glyphis Title:   Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT – CENTENNIAL
RESOURCE PRODUCTION, LLC]



--------------------------------------------------------------------------------

COLLATERAL AGENT: UMB BANK, N.A., as collateral agent By:  

/s/ Mauri J. Cowen

Name:   Mauri J. Cowen Title:   Senior Vice President

 

[SIGNATURE PAGE TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT – CENTENNIAL
RESOURCE PRODUCTION, LLC]



--------------------------------------------------------------------------------

Annex 1 to

Second Lien Pledge and Security Agreement

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of             ,
    20    , by                     , a                      (the “Additional
Grantor”), in favor of UMB BANK, N.A., as Collateral Agent (in such capacity,
the “Collateral Agent”) for the Parity Lien Secured Parties. All capitalized
terms not defined herein shall have the meaning ascribed to them in the Security
Agreement referred to below.

PRELIMINARY STATEMENTS

A.    CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability company
(“Company”), has entered into (i) that certain Indenture, dated as of May 22,
2020, with UMB Bank, N.A., as trustee (in such capacity, together with any
successors and assigns in such capacity, the “Trustee”) (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Indenture”), and (ii) that certain Collateral Agency Agreement, dated as of
May 22, 2020, with the Trustee, the other Parity Lien Representatives from time
to time party thereto and the Collateral Agent.

B.    In connection with the Indenture, the Company and/or certain other
Grantors are party to that certain Second Lien Pledge and Security Agreement,
dated as of May 22, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the
Collateral Agent for the benefit of the Parity Lien Secured Parties.

C.    The Indenture requires the Additional Grantor to become a party to the
Security Agreement.

D.    The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Security Agreement.

ACCORDINGLY, IT IS AGREED:

1.    Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 4.11 of the Security Agreement,
hereby becomes a party to the Security Agreement as a “Grantor” thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and grants a security
interest to the Collateral Agent, as provided therein, in all of its right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Parity Lien Obligations. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
appropriate Exhibits to the Security Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article III of the Security Agreement is, as to itself, true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

Annex 1-1



--------------------------------------------------------------------------------

2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

a                                                                              
                         By:  

                                                             

Name:  

 

Title:  

 

 

Annex 1-2



--------------------------------------------------------------------------------

Annex 2 to

Second Lien Pledge and Security Agreement

This Parent Joinder Agreement (this “Joinder”) dated as of             , 20    
is entered into by                     , a                      (“New Parent”)
in favor of UMB BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Parity Lien Secured Parties. All capitalized terms
not defined herein shall have the meaning ascribed to them in the Security
Agreement referred to below.

PRELIMINARY STATEMENTS

A.    CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability company
(“Company”), has entered into (i) that certain Indenture, dated as of May 22,
2020, with UMB Bank, N.A., as trustee (in such capacity, together with any
successors and assigns in such capacity, the “Trustee”) (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Indenture”), and (ii) that certain Collateral Agency Agreement, dated as of
May 22, 2020, with the Trustee, the other Parity Lien Representatives from time
to time party thereto and the Collateral Agent.

B.    In connection with the Indenture, the Company and/or certain other
Grantors are party to that certain Second Lien Pledge and Security Agreement,
dated as of May 22, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the
Collateral Agent for the benefit of the Parity Lien Secured Parties.

C.    The Security Agreement provides for any Person that acquires one hundred
percent (100%) of the outstanding Equity Interests in the Company to execute and
deliver a Parent Joinder Agreement to the Collateral Agent in order to become
the “Parent”, as defined in the Notes Documents. New Parent has acquired one
hundred percent (100%) of the outstanding Equity Interests in the Company, and
New Parent is executing and delivering this Joinder to the Collateral Agent, as
contemplated in the Security Agreement, in order to become the Parent and in
order to become a party to the Security Agreement.

ACCORDINGLY, IT IS AGREED:

1.    Security Agreement. New Parent hereby becomes a party to the Security
Agreement as a “Grantor” thereunder and agrees to all of the terms and
provisions of the Security Agreement that are applicable to it as a Grantor
thereunder. In particular and without limitation, New Parent hereby
(a) expressly assumes all obligations and liabilities of a Grantor thereunder,
(b) grants to the Collateral Agent, for the benefit of the Parity Lien Secured
Parties, a security interest in and lien on all of New Parent’s right, title and
interest in and to the Collateral (as defined in the Security Agreement),
whether now existing or hereafter arising, including, without limitation, one
hundred percent (100%) of the issued and outstanding Equity Interests in the
Company to secure the prompt and complete payment and performance of the Parity
Lien Obligations, (c) agrees that it is a party to the Security Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and (d) agrees that the representations and warranties set forth in
the Security Agreement shall, when made or deemed made hereafter, apply to New
Parent as well as the existing Grantors. The information set forth in

 

Annex 2-1



--------------------------------------------------------------------------------

Annex 1-A hereto supplements and is hereby added to the information set forth in
the appropriate Exhibits to the Security Agreement. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include New Parent.

2.    GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

3.    Counterparts. This Joinder may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Joinder by
facsimile or other electronic transmission (e.g., .pdf) shall be effective as
delivery of a manually executed counterpart of this Joinder.

4.    No Novation. Except as expressly supplemented hereby, the Indenture, the
Security Agreement and the other Notes Documents shall remain in full force and
effect.

5.    Notices. All communications and notices to New Parent under the Security
Agreement shall be in writing and given as provided in Section 9.1 of the
Security Agreement to the address for New Parent set forth in Exhibit A to the
Security Agreement (as supplemented hereby).

6.    Expenses. The Company agrees to reimburse the Collateral Agent for its out
of-pocket expenses in connection with this Joinder, including the reasonable
fees, other charges and disbursements of counsel for the Collateral Agent.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[NEW PARENT]

 

 

a

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Annex 2-2